Case 20-17355   Doc 90-2   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 1 of 24




                           EXHIBIT 2
     Case 20-17355        Doc 90-2      Filed 02/15/21 Entered 02/15/21 21:39:02                       Desc Exhibit
                                                Page 2 of 24


                                                                                   ..;UNt-Uoiilllt:.U GUP'I
                                                                                  OFIIG~NAL FILE.D .
                                                                               supe.rior Court of Callfornt~
                                                                               '    t:nuntv :~f l.o<> ~nn"' 1 """
      1 PARKER MILLS LLP
        David B. Parker (SBN 072192)                                                     AUG 1 5 Z017
      2 parker@parkermillsllp.com
        Shawn Shaffie (SBN 262002)                                      .                                           iCIIWk
      3 shaffie@parkermillsllp.com                                          3hllll€i il. GasiBI, ae<uuvu ui\ICW
        800 W. 6th Street, Suite 500                                          goy: !l6orielta Rohlnsoll, Oeptlly
      4 Los Angeles, California 900 17
        Telephone: (213) 622-4441
()    5 Facsimile: (213) 622-1444

0     6 Attorneys for JAMES SAMATAS, as an

~
        individual, and as TRUSTEE OF THE
      7 JAMES SAMATAS REVOCABLE TRUST

      8
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
      9
                                 COUNTY OF LOS ANGELES, CENTRAL DISTRICT
     10

     11
          JAMES SAMAT AS, as an individual, and              Case No.
     12   JAMES SAMATAS as TRUSTEE OF THE
          JAMES SAMATAS REVOCABLE TRUST
     13                                                      COMPLAINT FOR
                          Plaintiff,                         (1) LEGAL MALPRACTICE
     14                                                      (2) BREACH OF FIDUCIARY DUTY
          v.
     15
          COHEN & LORD, APC, JAMES F. BOYLE,
     16   an individual, and BRUCE M. COHEN, an
          individual                                         [JURY TRIAL DEMANDED]
     17
                          Defendant.
     18

     19

     20            Plaintiffs JAMES SAMATAS as TRUSTEE OF THE JAMES SAMATAS,

     21   REVOCABLE TRUST, and JAMES SAMATAS, an individual (collectively referred to as

     22 "Sarnatas") bring this action against defendants JAMES F. BOYLE, an individual (''Boyle"),

     23   BRUCE M. COHEN, an individual ("Cohen"), and COHEN AND LORD, APC ("Cohen &

     24 Lord"; unless referenced separately, Boyle, Cohen, as well as Cohen & Lord are collectively

     25   referrea to as "Defendants"). The amount in controversy exceeds the sum value of $75,000 and
     26   Plaintiff, Samatas, alleges as follows:

     27 Ill

     28 Ill

          1620061 3.doc
                                                         1
Case 20-17355        Doc 90-2      Filed 02/15/21 Entered 02/15/21 21:39:02             Desc Exhibit
                                           Page 3 of 24




 1                                                 PARTIES
 2            1.     Plaintiff James Samatas, as Trustee of the James Samatas Revocable Trust Uff/A

 3 dated September 8, 1988, is, and at all times relevant, was owner of a certain real property, central

 4 to this dispute, which is located at 1424 Tanager Way, in the City of Los Angeles, County ofLos

 5 Angeles, State of California. ("Property.")

 6           2.      Plaintiff, James Samatas, is an individual residing in the County of Los Angeles,

 7 State of California.

 8            3.     Samatas is informed and believes, and on that basis alle'ges, that defendant Cohen

 9 & Lord was at all relevant times, and is a California limited liability partnership. Cohen & Lord is

10 a law firm doing business within the state of California, with its principal place of business in the
     city of Los Angeles, within Los Angeles County. Cohen & Lord holds itself out publicly and so
11
     represented to Samatas that it specializes and has great expertise in construCtion defect claims,
12
     including residential construction cases.
13
              4.      Samatas is informed and believes and on that basis alleges that defendant
14
     Boyle is and at all relevant times was partner at Cohen & Lord, a licensed California attorney, and
15
     at all relevant times acted within the course and scope of his partner ship role. Cohen & Lord and
16
     Boyle falsely represented to Samatas that Boyle was a highly seasoned and experienced lawyer in
17
     the area of construction defects, who had taken similar cases to that which he was retained by
18
     Sarnatas, to trial.
19
              5.      Samatas is informed and believes, and on that basis alleges that defendant
20
     Cohen is and at all relevant times was senior partner at Cohen & Lord, a licensed California
21
     attorney, and at all relevant times acted within the course and scope of his senior partnership role.
22
     Cohen was involved in all significant decisions related to Samatas' case.
23
              6.      Samatas is informed and believes and based thereon alleges that at all relevant
24
     times each Defendant was the agent, employee or partner of each other Defendant, and in doing
25
     the things hereinafter alleged, acted within the scope and course of such agency and employment,
26
     and that each Defendant has ratified and approved the acts of each other Defendant.
27

28

     1620061_3.doc                                      2
                                                  COMPLAINT
    Case 20-17355         Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02             Desc Exhibit
                                               Page 4 of 24




     1                                     JURISDICTION AND VENUE
     2          7.       Venue is proper in this Court pursuant to Code of Civil Procedure Section 395

     3 because Defendants are located in Los Angeles County, practice law in Los Angeles County, and

     4 the acts alleged herein occurred within Los Angeles County, in the State of California.

     5                                      GENERAL ALLEGATIONS

     6           8.       Commencing on or about October 11, 2010, Samatas engaged the legal services of

     7 Defendants.

     8           9.       This action involves claims for professional negligence and breach of fiduciary

     9 duty against Cohen & Lord and its attorneys, Boyle and Cohen, arising out of legal services

    10 pertaining to the investigation, work up, and litigation of a lawsuit related to the purchase of the .
         Property, as well as related events and consequent disputes arising from the same. (The purchase        .j
    11
                                                                                                                 'I
         and sale of Property is referred to as "Sale.") The lawsuit in which Samatas was a Plaintiff - both
    12
         as Trustee and an individual, along with Carlye Samatas - is entitled Carlye Samatas, et. al. v.
    13
         Nile Niami, et al., LASC Case Number BC456738, and was fully handled, by Defendants from
    14
         inception ("Underlying Action.")
    15
                  10.     Defendants, and each of them, remained attorneys of record for Samatas on matters
    16
         related to the Underlying Action and continued to perform services including interacting with
    17
         opposing counsel relating to post-judgment matters, until, at least March 24, 2017 when new
    18
         counsel substituted in. Beginning in June, 2016, Samatas made repeated requests to Defendants
    19
         for his client file. Defendants, however, ignored Samatas' requests for a copy of the client file for
    20
         nearly six months and through the end ofNovember, 2016. To date, a complete version of
    21
         Sarnatas' client file has not been submitted by Defendants to Samatas, as for instance, no work ··
    22
         product docmnents have been provided. Samatas also made repeated requests for an updated
    23
         invoice from Defendants which was not produced until on or about March, 2017. When
    24
         Defendants finally did produce aninvoice, the time entries for legal services went back
                                                                                                                 . ·;
    25
         approximately 14 months through January 4, 2016, and included charges for interest on a
    26
         purportedly "overdue balance" of over $330,000. The same invoice omitted entries for activities
    27
         known to have been undertaken by Defendants as counsel for Samatas after January, 2016.
    28
p
         1620061_3.doc
                                                      COMPLAINT
                  Case 20-17355             Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02           Desc Exhibit
                                                                 Page 5 of 24




                        1                                      FIRST CAUSE OF ACTION

                       2                                             (Legal Malpractice)

                        3            11.    Throughout the years of their legal representation Defendants represented that they

                       4 were looking out for Samatas' best interests at all times, both in giving candid, competent and

                        5 complete advice and in the course of their advocacy on behalf of Samatas.

                        6            12.    Defendants knew that Samatas was dependent upon them to

                        7 advise him on all important matters relating to the Underlying Action, including his potential

                        8 claims, their strengths and weaknesses, the anticipated costs of litigation, all important matters

                        9 relating to the prosecution and defense of claims; and to update prior advice, opinions or

                       10 assessments as warranted by later developments. Defendants knew that Samatas was susceptible
                            to their influence, guidance, and ultimately their control, and that Samatas reposed in Defendants a
                       11
                            high level of trust, faith and confidence.
                       12

                       13
                                     13.    Defendants, and each of them, agreed and were required to use the highest standard

                            of care and diligence as experts and specialists, with what they claimed was highly specialized
                       14
                            knowledge and substantial experience in litigating such claims.
                       15
                                     14.    Defendants billed Samatas for the Underlying Action approximately $3.9 million
                       16
                            while logging 13,640 hours by a veritable army of 16 timekeepers including lawyers (partners and
                       17
                            associates), paralegals, and legal assistants.
                       18
                                     15.    The services rendered by Defendants in connection with the Underlying Action
                       19
                            were performed in a manner below the standard of care. As a proximate result of Defendants'
                       20
                            negligence, in January, 2015 the jury in the Underlying Action found against Samatas on his
                       21
                            causes of action for negligent misrepresentation and intentional misrepresentation, as against
                       22
                            Defendants Nile Niami, and his brokers, Westside Agency, Inc. , Drew Fenton, and Hilton &
                       23
                            Hyland Real Estate, Inc. (collectively, "Seller's Brokers.") Because of the negligence of
                       24
                            Defendants, certain other causes of action which should have been included and other parties who
                       25
                            should have been named as defendants in the Underlying Action, were not. But for the negligence
                       26
                            of Defendants, Samatas would have achieved a better overall outcome.
                       27
                       28
p
    I'AK~£R
                            1620061_3.doc                                        4
M   Mll .I.S \.l, l'
                                                                             COMPLAINT
                  Case 20-17355        Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02              Desc Exhibit
                                                            Page 6 of 24




                   1           16.     The Defendants negligently and carelessly breached their professional and ethical

                   2   obligations to Samatas in connection with the services they rendered in the Underlying Action,
                                                                                                                               i
                                                                                                                               i
                   3 including as follows:                                                                                     I
                                                                                                                               I
                                                                                                                               I!
                                       Defendants failed to adequately investigate matters related to the strength             !j
                   4           A.                                                                                              il! 1
                   5   and weaknesses of Samatas' potential claims in the Underlying Action, despite having been               II
                   6 retained approximately three months prior to filing the lawsuit. Among many failings, Defendants          li
                                                                                                                               il
                                                                                                                               .I
                   7   failed to conduct their due diligence in terms of exploring and·properly analyzing the likelihood of        I
                   8   success for certain claims, including but not limited to those for intentional and negligent
                                                                                                                               :j
                   9 misrepresentation against Seller's Brokers. Defendants also failed to investigate and conduct the             i
                                                                                                                               ;I
                  10 necessary testing, prior to filing suit, so as to address issues related to construction defects.         ;i
                                                                                                                               !j
                                                                                                                               !I
                       Defendants also failed to conduct due diligence in terms of naming the appropriate parties and          i'
                  11
                       identifying the appropriate causes of action with the result that valid and collectible claims were -
                  12
                       never brought and prosecuted, including claims for professional negligence and breach of
                  13
                       fiduciary duty against Samatas' own broker, Bridget Martens ("Martens"), as well as Martens'
                  14
                       employer, Sothebys (collectively, "Sothebys").
                  15
                                B.     Defendants erroneously named as plaintiffs in the Underlying Action both James
                  16
                       Samatas and Carlye Samatas, individually, yet as the Court ultimately ruled, neither one were
                  17
                       proper party plaintiffs as they lacked standing. Also, the only appropriate plaintiff was James
                  18
                       Samatas, as Trustee of the James Samatas Revocable Trust ("Trust"), the actual purchaser of the
                  19
                       Property. As a result of Defendants' errors in naming them as individual plaintiffs in the
                  20
                       Underlying Action, the underlying defendants obtained a nonsuit against them and recovered
                  21
                       prevailing party attorney fees, a risk that was never disclosed to either individual.
                  22
                                C.     Defendants failed to adequately describe and explain to Samatas, the potential types
                  23
                       of damages which were available in the Underlying Action.
                  24
                                D.     Defendants failed to interview Martens before or shortly after commencing the
                  25
                       Underlying Action, both as a witness and potential defendant, and later failed to prepare
                  26
                       adequately for Martens' deposition. Then, at the time of Martens' deposition, Defendants failed to
                  27
                       adequately react and rehabilitate, or clarify her damaging deposition testimony.
                  28
p
                       1620061_3.doc                                      5
M   1"ARJ..:F.R
    Ml~l -~ L~Y
                                                                     COMPLAINT
                Case 20-17355           Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02              Desc Exhibit
                                                             Page 7 of 24




                    1           E.      Defendants compounded their failings related to Martens by: failing to immediately

                   2 report to Samatas, Martens' adverse testimony; failing to adequately re-evaluate Samatas' claims
                                                                                                                                  I
                                                                                                                                  I.
                   3 based on the adverse testimony, including his claims against Seller's Brokers; and failing to

                   4    apprise Samatas of the increased risks he now faced.

                   5            F.      Defendants were also negligent in failing to timely preserve Samatas' claims

                    6 against Sothebys by timely seeking a tolling agreement, and if need be, by initiating an action

                   7    against Sothebys, separately or in connection with the Underlying Action. As a result, the statute

                    8 of limitations expired on such claims.

                    9            G.     Defendants failed to adequately prepare their own witnesses for deposition.

                   10            H.     Defendants mismanaged, and failed to adequately utilize and prepare Samatas'

                        expert witnesses, with one result being excessive, unreasonable and unnecessary expert fees.
                   11

                   12            I.     Defendants failed to adequately prepare for trial in the Underlying Action.

                                 17.    Trial commenced on or about October 27,2014. During trial Defendants:
                   13
                                 A.     Failed to adequately prepare and examine witnesses, including, but not
                   14
                        limited to James Samatas; and
                   15
                                 B.     Submitted erroneous, inconsistent, and confusing jury instructions and special
                   16
                        verdict forms; failed to make sufficient objections to underlying defendants' erroneous
                   17
                        instructions and special verdict forms; and failed to ensure either that all discussions with the court
                   18
                        regarding instructions and special verdict forms were reported, or that statements made and
                   19
                        positions taken off the record were thereafter put on the record.
                   20
                                 18.    Defendants were also negligent in failing to pursue substantial and valid monetary
                   21
                        claims for prevailing party attorney's fees against certain defendants in the Underlying Action.
                   22
                                 19.    Defendants also failed to protect Samatas' interests in avoiding, or dismissing, or
                   23
                        settling causes of action which Defendants knew, or should have known, had little to no likely
                   24
                        chance of success. Defendants also failed to advise Samatas of the risk of proceeding with such
                   25
                        claims, including the risk of the costs of prosecution and the risks of losing on such claims. This
                   26
                        included exposure to taxable 'costs and/or prevailing party attorneys' fees awards.
                   27

                   28
p
                        1620061_3.doc
M   1'ARKF.ll
    MII.I.S >.Lr
                                                                     COMPLAINT
                    Case 20-17355        Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02              Desc Exhibit
                                                              Page 8 of 24




                     1            20.    Defendants' also charged unwarranted and unconscionable legal fees of

                     2 approximately $3.9 million which would have been substantially less but for Defendants'

                     3 negligence and disregard of their clients' rights.

                     4            21.    As a direct, proximate, and legal result of Defendants' said negligence,

                     5 Samatas has suffered damages in an amount that exceeds the jurisdictional minimum of this Court,

                     6   and to be proven at trial.

                     7                                       SECOND CAUSE OF ACTION

                     8                                        (Breach of Fiduciary Duty)

                     9            22.    Samatas re-alleges and incorporates herein as if fully set forth all ofthe allegations

                    10   contained in paragraphs 1 through 21 of this complaint.

                    11            23.    Defendants owed Samatas the full panoply of fiduciary duties including, among

                    12 others, the duties of loyalty, to disclose material information and communicate significant events,

                    13 to c:btain informed consent, and to follow Samatas' express instructions. Also, Defendants'
                         fiduciary duties required their billing practices to be fair, reasonable, and not unconscionable.
                    14
                                  24.    Samatas trusted Defendants and relied upon their advice and services.
                    15
                                  25.    Defendants breached their fiduciary duties to Samatas in various ways, including
                    16
                         but not limited to the following:
                    17
                                  A.     Defendants failed to disclose and kept secret from Samatas the fact that Martens'
                    18
                         anticipated and actual deposition testimony was highly damaging, until months down the line,
                    19
                         when it was too late and the damage to Samatas' claims had already been done. This withholding
                    20
                         of information was not by accident but, on information and belief, was due to a pre-existing
                    21
                         relationship between Defendants and Sothebys. Indeed, Sothebys were Samatas' referral source to
                    22
                         Cohen & Lord.
                    23
                                  B.     Defendants failed to disclose and kept secret from Samatas, the fact that they had
                    24
                         allowed the statute of limitations period for which Samatas could have brought causes of action
                    25




p
                         1620061_3.doc
M   ~AlliO:Il
    Mfl. tS \,l,r                                                           7
                                                                      COMPLAINT
Case 20-17355        Doc 90-2      Filed 02/15/21 Entered 02/15/21 21:39:02            Desc Exhibit
                                           Page 9 of 24

                                                                                                            i_



 1            C.     Defendants fraudulently concealed their own negligence so that Samatas would

 2 continue to believe that Defendants had, and· were, competently representing his interests, all so

 3 that Defendants could continue to realize a pecuniary benefit for their legal services to Samatas.

 4            D.     Defendants, and each of them, breached their fiduciary duties to Samatas by

 5 charging excessive legal _fees for services not reasonably required with respect to the Underlying

 6 Action. Defendants, and each of them, grossly overcharged, as well as inflated and padded the

 7 time charged to Samatas for work they performed in relation to claims which Defendants knew or

 8 should have known, had little to no viability for success. Defendants also manufactured work not

 9 to advance Samatas' cause, but instead solely to increase their fees. Defendants even charged

10 Samatas for work which was not performed and/or he had not been authorized.

11            26.    As a direct, proximate, and legal result of Defendants' breach of fiduciary duties,

12 Samatas has suffered damages in an amount that exceeds the jurisdictional minimum of this Court,
     and to be proven at trial.
13
              27.    Defendants claim that they are owed additional fees. Samatas contends that he
14
     does not owe Defendants anything, and to the contrary, is entitled to a refund of the fees paid. By
15
     reason of said breaches of fiduciary duties, all fees charged to Samatas by Defendants are tainted
16
     such that any unpaid fees charged should be forfeited, and Samatas is also entitled to
17
     disgorgement of those fees already paid.
18
              WHEREFORE, Sarnatas prays for judgment against Defendants, and each of them,
19
     jointly and severally, as follows:
20
                     For damages in an amount according to proof;

                     For costs of suit herein;

                     For interest at the maximum rate allowed by law;

                     That the Court declare that Sarnatas has no indebtedness to Defendants under the



                     That the Court declare that Samatas is entitled to disgorgement of fees already paid

     to Defendants; and
27
              6.     For such other and further relief as is deemed just and appropriate by this Court.
28

     !620061_3.doc
                                                       8
                                                  COMPLAINT
                 Case 20-17355         Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02             Desc Exhibit
                                                            Page 10 of 24


                                                                                                                                1.
                                                                                                                                i


                  1

                  2                                          JURY TRIAL DEMAND
                  3             Samatas hereby demands a jury trial on all issues triable, in connection with this referenced

                  4   matter.

                  5 DATED: August 15,2017                          PARKER MILLS LLP
                  6

                  7

                  8                                                By:
                                                                                Shawn Shaffie
                  9
                                                                         Attorney for Plaintiff
                 10                                                      JAMES SAMATAS, as an individual, and as
                                                                         TRUSTEE OF THE JAMES SAMATAS
                 11                                                      REVOCABLE TRUST, et al.

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
p
                      1620061 3.doc
M   PAJUO:R
    MILI,S LLt                                                            9
                                                                    COMPLAINT
. I<
   ' ·.            Case 20-17355            Doc SUPERIOR
                                                 90-2 Filed     02/15/21 Entered 02/15/21 21:39:02 Desc Exhibit
                                                           COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    I                                                             PageUNLIMITED
                                           NOTICE OF CASE ASSIGNMENT-   11 of 24CIVIL CASE (NON-CLASS ACTION)
 {
                                                  Case _Number;                            BC 6 7 2.. 3 2 3.
                                             THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
                Your case is assigned for all purposes to the judge indicated below. There is more information on the reverse side of this form.

                   ASSIGNED JUDGE                 · ... DEPr ... .                        ASSIGNED JUDGE                 DEPT        ROOM
                                                       . ··:,.... . .· .
                                                        ··~         -:.   ~.·   ...ROOM
                   Hon. Debre K. Weintraub                  1                     534     Hon. Elizabeth Allen White       48         506

                   Hon. Barbara A. Meiers                     12                  636     Hon. Deirdre Hill                49         509

                   Hon. Terry A. Green                        14                  300     Hon. Teresa A. Beaudet           so         508

                   Hon. Richard Fruin                         15                  307     H?n· Michael J. Raphael          51         511

                   Hon. Rita Miller                           16                  306     Hon. Susan Bryant-Deason         52         510

                   Hon. Richard E. Rico                       17                  309     Hon. Howard L. Halm              53         513

                   Hon. Stephanie Bowick                      19                  311     Hon. Ernest M. Hiroshige         54         512

                   Hon. Dalila Corral Lyons                   20                  310     Hon. Malcolm H. Mackey           55         SIS

                   Hon. Robert L. Hess                        24                  314     Hon. Michael Johnson             5.6        514

                   Hon. Yvette M. Palazuelos                  28                 . 318    Hon. John P. Doyle               58         516

                   Hon. Barbara Scheper                       30                  400     Hon. Gregory Keosian             61         732

                   Hon. Samantha Jessner                      31                  407     Hon. Michael L. Stern            62         600

                   Hon. Daniel S. Murphy                      32                  406     Hon. Mark Mooney                 68         617

                   Hon. Michael P. Linfield            (~                         408     Hon. William F. Fahey            69         621

                   Hon. Gregory Alarcon
                                                              -36                 410     Hon. Monica Bachner              71         729

                   Hon. Marc Marmaro                          37                  413     Hon. Ruth Ann Kwan               72         731

                   Hon. Maureen Duffy-Lewis                   38                  412     Hon. Rafael Ongkeko              73         733

                   Hon. Elizabeth Feffer                      39                  415     Hon. Michelle Williams Court     74         735

                   Hon. David Sotelo                          40                  414     Hon. Gail Ruderman Feuer         78         730

                   Hon. Holly E. Kendig                       42                  416

                   Hon. Mel Red Reca na                       45                  529     Hon. Steven J. Kleifield        324        ccw
                                                                                          ·*Provisionally Complex
                   Hon. Frederick C. Shaller                  46                  500
                                                                                           Non-class Action Cases
                                                                                           Assignment is Pending
                   Hon. Randolph Hammock                      47                  507
                                                                                           Complex Determination
                                                                                                                          308        ccw

           *Complex

          All non-class a ~;tion cases designated as provisionally complex are forwarded to the Supervising Judge of t he Complex Litigation Program
          located in the Central Civil West Courthouse (600 S. Commonwealth Ave., Los Angeles 90005), for complex/non-complex determination
          pursuant to Local Rule 3.3(k). This procedure is for the purpose of assessing whether or not the case is complex within the meaning of
          Ca lifornia Rules of Court, rule 3.400. Depending on the outcome of that assessment, the case may be reassigned to one of the judges of the
          Complex Litigation Program or reassi~ned randomly to·a court in the Central District.

          Given to the Plaintiff/Cross-Complainant/Attorney of Record o n - - - - - SHERRI R. CARTER, Executive Officer/Clerk

                                                                                                          By - -- - -- - - -- - ·• Deputy Clerk

          LACIV CCH 190 (Rev.12/16)                                       - NOTICE OF CASE ASSIGNMENT-                                      Pagel of 2
             LASC Approved 05-06                                                UNLIMITED CIVIL CASE
           Case 20-17355           Doc 90-2        Filed 02/15/21 Entered 02/15/21 21:39:02                         Desc Exhibit
                                                           Page 12 of 24




                              INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES


The following critical provisions of the Chapter Three Rules, as applicable in the Central District, are summarized for your assistance.

APPLICATION

The Chapter Three Rules were effective January 1, 1994. They apply to all general civil cases.

PRIORITY OVER OTHER RULES

The Chapter Three Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE

A challenge under Code of Civil Procedure section 170.6 must be made within 15 days after notice of assignment for all purposes to a
judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS

Cases assigned to the Individual Calendaring Court will be subject to processing under the following time standards:

COMPLAINTS: All complaints shall be served within 60 days offiling and .proofofservice shall be filedwithin 90 days of filing.

CROSS-COMPLAINTS: Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is
filed. Cross-complaints shall be served within 30 days of the fiiing date and a proof of service filed within 60 days of the filing date.

A Status Conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing o(the complaint.
Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement, trial date, and expert
witnesses.

FINAL STATUS CONFERENCE

The Court will require the parties at a status conference not more than 10 days before the trial to have timely filed and served all motions
in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested jury instructions, and special jury
instructions and special jury verdicts. These matters may be heard and resolved at this conference. At least 5 days before this conference,
counsel must also have exchanged lists of exhibits and witnesses and have submitted to the court a brief statement of the case to be read to
the jury panel as required by Chapter Eight of the Los Angeles Superior Court Rules.

SANCTIONS

The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the Court, and
time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party or if appropriate on
counsel for the party.

This is not a complete delineation of the Chapter Three Rules, and adherence only to the above provisions is therefore not a
guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and compliance with the
actual Chapter Rules is absolutely imperative.




  LACIV CCH 190 (Rev.12/16)                        -NOTICE OF CASE ASSIGNMENT-                                                 Page 2 of2
     LASC Approved 05-06                                UNLIMITED CIVIL CASE
   Case 20-17355                            Doc 90-2   Filed 02/15/21 Entered 02/15/21 21:39:02       Desc Exhibit
                                                               Page 13 of 24



                                             VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                                The Early Organizational Meeting Stipulation, Discovery
                                             Resolution Stipulation, and Motions in Limine Stipulation are
siajiiirior-c ourf ofcalrtornla              voluntary stipulations entered into by the parties. The parties
County of Los Angeles
                                             may enter into one, two, or all three of the stipulations;
                                             however, they may not alter the stipulations as written,
  L. r '_.......nt'
         . '-· '~'~
         I~ (                ~


                                             because the Court wants to ensure uniformity of application.
Los Angeles County
Bar Association
Litigation ~ectlon
                                             These stipulations are meant       to   encourage cooperation

Los Ang41les County
                                             between the parties and to assist in resolving issues in a
Bar Association Labor and
Employment Law Section                       manner that promotes economic case resolution and judicial
                                             efficiency.
 <.riri't'll
     :.ll.·    ~~~t~.~.~~·
               .\~ :1;
                   •.      , , t~~n
               cit i ;;:· ;, h·l;~~ ~ ~ .
                                                 The   following   organizations     endorse   the · goal of
Consumer Attorneys
Association of los Angeles                   promoting efficiency in litigation and ask that counsel
                                             consider using these stipulations as a voluntary way to
                                             promote communications and procedures among counsel
                                             and with the court to fairly resolve issues in their cases.

                                              +Los Angeles County Bar Association Litigation Section+
Southern California
Defense Counsel
                                                           + Los Angeles County Bar Association
                                                           Labor and Employment Law Section+

Association of
Business Trial Lawyers                           +Consumer Attorneys Association of Los Angeles+


                                                       +Southern California Defense Counsel+


                                                       +Association of Business Trial Lawyers+

 California Employment
 Lawyers Association
                                                   +California Employment Lawyers Association+


      LACIV 230 (NEW)
      LASC Approved 4-11
      For Optional Use
Case 20-17355          Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02           Desc Exhibit
                                            Page 14 of 24




          iii.   Be filed within two (2) court days of receipt of the Request; and

          iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                 method of service that ensures that the opposing party receives the Answer no.
                 later than the next court day following the filing.

    c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
       be accepted.

    d. If the Court has not granted or denied the Request for Informal Discovery Conference
       within ten (10) days following the filing of the Request, then it shall be deemed to have
       been denied. If the Court acts on the Request, the parties will be notified whether the
       Request for Informal Discovery Conference has been granted or denied and, if granted,
       the date and time of the Informal Discovery Conference, which must be within twenty (20)
       days of the filing of the Request for Informal Discovery Conference.

    e. If the conference is not held within twenty (20} days of the filing of the Request for
       Informal Discovery Conference, unless extended by agreement of the parties and the
       Court, then the Request for the Informal Discovery Conference shall be deemed to have
       been denied at that time.

4. If (a} the Court has denied a conference or (b) one of the time deadlines above has expired
   without the Court having acted or (c) the Informal Discovery Conference is concluded without
   resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion to compel or other
   discovery motion is tolled from the date of filing of the Request for Informal Discovery
   Conference until (a} the request is denied or deemed denied or (b) twenty (20) days after the
   filin~ of the Request for Informal Discovery Conference, whichever is earlier, unless extended
   by Order of the Court.

    It is the understanding and intent of the parties that this stipulation shall, for eac~ discovery
    dispute to which it applies, constitute a writing memorializing a "specific later date to which
    the propounding [or demanding or requesting] party and the responding party have agreed in
    writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c) , and
    2033.290(c).

6. Nothing herein will preclude any party from applying ex parle for appropriate relief, including
   an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21} days notice of intent to
   terminate the stipulation.

8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
   any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
   for performing that act shall be extended to the next Court day.



LACIV 036 (new)
LASC Approved 04/11        STIPULATION - DISCOVERY RESOLUTION
For Optional Use                                                                            Page 2 of 3
    Case 20-17355            Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02           Desc Exhibit
                                                  Page 15 of 24
~




    ~-·~                                                                 ~~·--

    The following parties stipulate:

    Date:
                                                          ~
                   (TYPE OR PRINT NAME)                                  (ATTORNEY FOR PLAINTIFF)
    Date:

                   (TYPE OR PRINT NAME)                                 (ATTORNEY FOR OEFENDANn
    Date:

                   (TYPE OR PRINT NAME)                                 (ATTORNEY FOR DEFENDANn
    Date:

                   (TYPE OR PRINT NAME)                                 (ATTORNEY FOR DEFENDANn
    Date:

                   (TYPE OR PRINT NAME)                         (ATTORNEY FOR
    Date:

                   (TYPE OR PRINT NAME)                         (ATTORNEY FOR
    Date:

                   (TYPE OR PRINT NAME)                         (ATTORNEY FOR




    LACIV 036 {new)
    LASC Approved 04/11           STIPULATION - DISCOVERY RESOLUTION
    For Optional Use                                                                                Page 3 of3
        Case 20-17355                     Doc 90-2          Filed 02/15/21 Entered 02/15/21 21:39:02                 Desc Exhibit
                                                                    Page 16 of 24



NAME NlfJ ADDRESS OF ATTORNEY OR PAIITY WITHOUl'ATTORNEY:                  STATE BAR NIIMI!ER             Rut1Yt4 far Qerlc"a f .. Stwnp




          TELEPHONE NO.:                                     FAX NO. (Optional):
 E-MAIL ADDRESS ~~ron~r
    ATTORNEY FOR Name :
SUPERIOR COURT OF                           CALIFORNIA~         COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                                 CASE NUMBER:
            STIPULATION- EARLY ORGANIZATIONAL MEETING

       This stipulation is intended to encourage cooperation among the parties at an early stage in
       the litigation and to assist the parties in efficient case resolution.

       The parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via
          videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
             whether there can be agreement on the following:

             a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is .the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty in the pleadings?

             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered "core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                "core.");

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to ·
                indemnify or reimburse for payments made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case in a manner that preserves objections or privileges by agreement;

             f.    Controlling issues of law that, if resolved early,                     will
                                                                      promote efficiency and economy in other
                   phases of the case. Also, when and how such issues can be presented to the Court;

             g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                and whether the parties wish to use a sitting judge or a private mediator or other options as
       LACIV 229 (Rev 02/15)
       LASCAppro~ed 04111                STIPULATION- EARLY ORGANIZATIONAL MEETING
       For Optional Use                                                                                                          Page 1 of 2
Case 20-17355            Doc 90-2     Filed 02/15/21 Entered 02/15/21 21:39:02               Desc Exhibit
                                              Page 17 of 24




          discussed in the "Aiter1;1ative Dispute Resolution (ADR) Information Package" served with the
          complaint;

     h. Computation of damages, including documents, not privileged or protected from disclosure, on
        which such computation is based;

     i.   Whether the case is suitable for the Expedited Jury Trial procedures (see information at
          www.lacourt.org under "Civif' and then under "Genera/Information").

2.        The time for a defending party to respond to a complaint or cross-complaint will be extended
          to                         for the complaint, and                            for the cross-
                   (INSERT DATE)                                       (INSERT DATE)
          complaint, which is comprised of the 30 days to respond under Government Code§ 68616(b),
          and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
          been found by the Civil Supervising Judge due to the case management benefits provided by
          this Stipulation. A copy of the General Order can be found at www.lacourt.om under "Civif',
          click on "Genera/Information", then click on "Voluntary Efficient Litigation Stipulations".

3.        The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
          and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
          results of their meet and confer and advising the Court of any way it may assist the parties'
          efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
          the Case Management Conference statement, and file the documents when the CMC
          statement is due.

4.        References to "days" mean calendar days, unless otherwise noted. If the date for performing
          any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
          for performing that act shall be extended to the next Court day

The following parties stipulate:

Date:

             (TYPE OR PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
Date:

             (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
Date:

             {TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
Date:

            · (TYPE OR PRINT NAME)                                     {ATTORNEY FOR DEFENDANT)
Date:
                                                            >
             (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
Date:
                                                            >
             (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
Date:
                                                            >
             (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


      229        15
LACIV     (Revo2l )
LASC Approved 04/11
                        STIPULATION- EARLY ORGANIZATIONAL MEETING                                  Page 2 of 2
       Case 20-17355                                                                         Doc 90-2                                                 Filed 02/15/21 Entered 02/15/21 21:39:02                                                                                                                                                                  Desc Exhibit
                                                                                                                                                              Page 18 of 24



NAME AND ADDRESS OF AnORNEY OR PARTY WITHOUT AnORNEY:                                                                                                                                                      STATE BAR NUMBER                                                                                                                   Fteservtd tor C~llk'l File Stamp




          TELEPHONE NO.:                                                                                                                                       FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Namei:
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

                                                                                                                                                                                                                       ~
PLAINTIFF:

DEFENDANT:

                                                                                                                                                                                                                                                                                                                      CASE NUMBER:
                                          INFORMAL DISCOVERY CONFERENCE
                   (pursuant to the Discovery Resolution Stipulation of the parties)
      1. This document relates to:
                           D                              Request for Informal Discovery Conference
                           D                              Answer to Request for Informal Discovery Conference
      2. Deadline for Court to decide on Request:                                                                                                                                                                                                                                          (Insert date 10 calendar days following filing of
                the Request).

      3. Deadline for Court to hold Informal Discovery Conference:                                                                                                                                                                                                                                                                                 {Insert date 20 calendar
                days following filing ofthe Request).

      4. For a Request for Informal Discovery Conference, briefly describe the nature of the
         discovery dispute, including the facts and legal arguments at issue. For an Answer to
         Request for Informal Discovery Conference, briefly describe why the Court should. deny
         the requested discovery, including the facts and legal arguments at issue.
           r···---···-·------..-·-··-··---------..-··---....--·-..-·-··                                                                                                                                                                                           ---------··--·--.. --.........-----....                                                         --------~---]




           r                                                                                                                                                                                                                                                                                                                                                                                               1
           I'                                                                                                                                                                                                                                                                                                                                                                                              ,I
          I                                                                                                                                                                                                                                                                                                                                                                                                I

          I                                                                                                                                                                                                                                                                                                                                                                                                 l
          I                                                                                                                                                                                                                                                                                                                                                                                                Il
                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                           I
          i
          ;.
          l
          i
                                                                                                                                                                                                                                                                                                                                                                                                           i
          ; -   .-~ --~"   <- -   ~-   •••"• o •••   ' 0 ' , , . . . . , . ,_,   ho h , _   ._.,.,   ~-   ••• -• ••   ~,,.,   •"   o ..... ,,,- -"'   "'"~~-· ~.,...,.   r <•--•   ..._,.....,..,•~•••   • • • ' -" " •""   ~·                                        .,,.,~
                                                                                                                                                                                                                                 . , _ , ._ ..._ .,_ ... , , __ __.. ..        .. , ......... -• -• ,,,,, ...,_.._ ,u,."-1"'·••..• -.....• · -· - , - . - , - '"'-'"""'••,. • - '•   ··--·~·- ,   0 •ool   1

      LACIV 094 (new)
      LASC Approved 04/11
                                                                                                                       INFORMAL DISCOVERY CONFERENCE
    · For Optional Use                                                                       (pursuant to the Discovery Resolution Stipulation of the parties)
       Case 20-17355                   Doc 90-2           Filed 02/15/21 Entered 02/15/21 21:39:02                Desc Exhibit
                                                                  Page 19 of 24



NAME ANC ADORESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                    STATE BAR NUMBER            A.eaernd for CleriC'• File Stamp




         TELEPHONE NO.:                                     FAX. NO. (Optional):
E-MAIL ADDRESS (Optional):
   ATTORNEY FOR (Namei:
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                              CASE NUMBER:
              STIPULATION AND ORDER- MOTIONS IN LIMINE


      This stipulation is intended to provide fast and informal resolution of evidentiary
      issues through diligent efforts to define and discuss such issues and limit paperwork.


      The parties agree that:

       1. At least _ · _ days before the final status conference, each party will provide all. other
          parties with a list containing a one paragraph explanation of each proposed motion in
          limine. Each one paragraph explanation must identify the substance of a single proposed
          motion in limine and the grounds for the proposed motion.

      2. · The parties thereafter will meet and confer, either in person or via teleconference or
           vide.oconference, concerning all proposed motions in limine. In that meet and confer, the
           parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of issues, a short joint statement of issues must be filed with the Court
                10 days prior to the final status conference. Each side's portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a date a.nd manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint sfatement of
                issues.

      3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
         a short joint statement of issues will be briefed and filed in accordance with the California
         Rules of Court and the Los Angeles Superior Court Rules.



      LACIV 075 (new)
      LASC Approved 04/11               STIPULATION AND ORDER- MOTIONS IN LIMINE
      For Optional Use                                                                                                        Page 1 of 2
Case 20-17355         Doc 90-2      Filed 02/15/21 Entered 02/15/21 21:39:02     Desc Exhibit
                                            Page 20 of 24




 The following parties stipulate:

 Date:

             (TYPE OR PRINT NAME)                             (ATTORNEY FOR PLAINTIFF)
 Date:

             (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
 Date:

             (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:

             (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:

             (TYPE OR PRINT NAME)                        (ATTORNEY F O R - - - - - - -
Date:

             (TYPE OR PRINT NAME)                        (ATTORNEY F O R - - - - - - -
Date:

             (TYPE OR PRINT NAME)                        (ATTORNEY F O R - - - - - - -



THE COURT SO ORDERS.

  Date: . - - - - - - - - - - - - - - - - - -
                                                                  JUDICIAL OFFICER




LACIV 075 (new)
LASC Approved 04/11   STIPULATION AND ORDER- MOTIONS IN LIMINE                       Page 2 of2
       Case 20-17355          Doc 90-2    Filed 02/15/21 Entered 02/15/21 21:39:02             Desc Exhibit
                                                  Page 21 of 24




                          Superior Court of California
                            County of Los Angeles




              ALTERNATIVE DISPUTE RESOLUTION {ADR)
                      INFORMATION PACKET


               The person who files a civil lawsuit (plaintiff) must include the ADR information
               Packet with-the complaint when serving the defendant. CrossAcomplainants must
               serve the ADR Information Packet on any new parties named to the action
               together with the crossAcomplaint.

               There are a number of ways to resolve civil disputes without having to sue
               someone. These alternatives to a lawsuit are known as alternative dispute
               resolution {ADR).

               In ADR, trained, impartial persons decide disputes or help parties decide disputes
               themselves. These persons are called neutrals. For example, in mediations, the
               neutral is the mediator. Neutrals normally are chosen by the disputing parties or by
               the court. Neutrals can help resolve disputes without having to go to court.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221
        Case 20-17355             Doc 90-2   Filed 02/15/21 Entered 02/15/21 21:39:02           Desc Exhibit
                                                     Page 22 of 24




Advantages of ADR
   • Often faster than going to trial
   •. Often less expensive, saving the litigants court costs, attorney's fees and expert fees.
   • May permit more participation, allowing parties to have more control over the outcome .
   • Allows for flexibility in choice of ADR processes and resolution of the dispute.
   • Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
      mutually agree to remedy.
   • There are fewer, if any, court appearances. Because ADR can be faster and save money, it can reduce
      stress.

Disadvantages of ADR - ADR may not be suitable for every dispute.
   • If ADR is binding, the parties normally give up most court protections, including a decision by a judge or
      jury under formal rules of evidence and procedure, and review for legal error by an appellate court.
   • ADR may not be effective if it takes place before the parties have sufficient information to resolve the
      dispute.
   • The neutral may charge a fee for his or her services.
   • If the dispute is not resolved through ADR, the parties may then have to face the usual and traditional
       costs of trial, such as attorney's fees and expert fees.



The Most Common Types of ADR

    •   Mediation

        In mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution
        of their dispute. Unlike lawsuits or some other types of ADR, the parties, rather than the mediator,
        decide how the dispute is to be resolved.

            •   Mediation is particularly effective when the parties have a continuing relationship, like
                neighbors or business people. Mediation is also very effective where personal feelings are
                getting in the way of a resolution. This is because mediation normally gives the parties a chance
                to express their feelings and find out how the other sees things.

            •   Mediation may not be effective when one party is unwilling to cooperate or compromise or
                when one of the parties has a significant advantage in power over the other. Therefore, it may
                not be a good choice if the parties have a history of abuse or victimization.




LAAOR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                     Page 2 of 4
       Case 20-17355           Doc 90-2    Filed 02/15/21 Entered 02/15/21 21:39:02               Desc Exhibit
                                                   Page 23 of 24




             •   Arbitration

                 In arbitration, a neutral person called an 11arbitrator" hears arguments and evidence from each
                 side and then decides the outcome of the dispute. Arbitration is typically less formal than a
                 trial, and the rules of evidence may be relaxed. Arbitration may be either "binding" or "non-
                 binding." Binding arbitration means the parties waive their right to a trial and agree to accept
                 the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
                 request a trial if they reject the arbitrator's decision.

                 Arbitration is best for cases where the parties want another person to decide the outcome of
                 their dispute for them but would like to avoid the formality, time, and expense of a trial. It may
                 also be appropriate for complex matters where the parties want a decision-maker who has
                 training or experience in the subject matter of the dispute.



             •   Mandatory Settlement Conference (MSC)

                 Settlement Conferences are appropriate in any case where settlement is an option.
                 Mandatory Settlement Conferences are ordered by the Court and are often held near the date
                 a case is set for trial. The parties and their attorneys meet with a judge who devotes his or her
                 time exclusively to preside over the MSC. The judge does not make a decision in the case but
                 assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a
                 settlement.

                 The Los Angeles Superior Court Mandatory Settlement Conference (MSC) program is free of
                 charge and staffed by experienced sitting civil judges who devote their time exclusively to
                 presiding over MSCs. The judges participating in the judicial MSC program and their locations
                 are identified in the List of Settlement Officers found on the Los Angeles Superior Court website
                 at http://www.lacourt.org/. This program is available in general jurisdiction cases with
                 represented parties from independent calendar (IC) and Central Civil West (CCW) courtrooms.
                 In addition, on an ad hoc basis, personal injury cases may be referred to the program on the
                 eve of trial by the personal injury master calendar courts in the Stanley Mosk Courthouse or the
                 asbestos calendar court in CCW.

                 In order to access the Los Angeles Superior Court MSC Program the judge in the IC courtroom,
                 the CCW Courtroom or the personal injury master calendar courtroom must refer the parties to
                 the program. Further, all parties must complete the information requested in the Settlement
                 Conference Intake Form and email the completed form to mscdept18@lacourt.org.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                      Page 3 of4
         Case 20-17355            Doc 90-2   Filed 02/15/21 Entered 02/15/21 21:39:02         Desc Exhibit
                                                     Page 24 of 24




Additional Information

To locate a dispute resolution program or neutral in your community:

     •    Contact the California Department of Consumer Affairs {www.dca.ca.gov) Consumer Information
          Center toll free at 800-952-5210, or;
     •    Contact the local bar association (http://www .lacba.org/) or;
     •    Look in a telephone directory or search online for "mediators; or "arbitrators."

There may be a charge for services provided by private arbitrators and mediators.



A list of approved State Bar Approved Mandatory Fee Arbitration programs is available at
http://calbar.ca.gov/Attorneys/MemberServices/FeeArbitration/ApprovedPrograms.aspx#l9



To request information about, or assistance with, dispute resolution, call the number listed below. Or you may
call a Contract Provider agency directly. A list of current Contract Provider agencies in Los Angeles County is
available at the link below.

http://css.lacounty.gov/programs/dispute-resolution-program-drp/




                                    County of Los Angeles Dispute Resolution Program
                                            3175 West 6th Street, Room 406
                                               Los Angeles, CA 90020-1798
                                                   TEL: (213) 738-2621
                                                   FAX: (213) 386-3995




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                       Page 4 of4
